DETAILED ACTION
Claims 1 & 4-10 are pending as amended on 12/30/21,
claims 7-9 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on December 30, 2021.  Claims 1 & 5 have been amended as a result of the previous action; the rejections regarding these claims have been withdrawn accordingly.  The rejection of claim 10 has been maintained.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixt paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “label aligning part” (rotator) & “alignment determining 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al., JP 2002-362524.
The prior art teaches a known type of battery labeler, which comprises a suction head (14) on which a label can be placed, wherein a linearly moving servo robot (17/24/25) can carry and translate this head & label toward a battery for attachment, as well as an alignment determination position comprising an array of stationary position-checking sensors including first/second sensors (26a/b) at an area astride the moveable label support and perpendicular to the servo robot & its direction of travel, and a computerized label alignment corrector (15) which rotates labels toward/away these sensors as needed in order to correct an alignment state whenever only one sensor detects a presence of the label, and which is capable of the aligned attachment of scanned labels to a battery (throughout, e.g. abstract, [0031-0044 & FIGS. 1-23]).  Applicants claim that each sensor is ‘spaced apart by a preset distance to the left/right “with respect to” the servo robot’, and as each sensor of the prior art is set to a left and a right “with respect to” the servo robot and its y-axis traveling direction, i.e. perpendicular to it along an x-axis, this is considered to meet the breadth of the claim language.  In any event, even if the claims were interpreted more narrowly to read that each sensor must be disposed to the left of the servo robot and to the right of the servo robot respectively, this simple rearrangement of parts (i.e. placing this servo robot above the suction head rather than to its side), which would not substantially affect the operation of the device, still would have been prima facie obvious for one of ordinary skill in the art (see MPEP 2144.04(VI)C).

Allowable Subject Matter
Claims 1 & 4-6 are allowable.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a battery labeling device wherein a label is moved toward the battery by a servo robot in a machine direction, and alignment sensors are disposed to the left and right with respect to the servo robot in a cross machine direction in to detect label skew, an aligning part aligns the label based on input from the alignment sensors, and the servo robot, first sensor, and second sensor are all disposed below the label in combination with the other instantly claimed features.  This limitation is present in independent claim 1, and thus renders this and all associated dependent claims allowable.  The closest prior art teaches other types of labelers with alignment sensors (JP 2002-362524, JP 2010-208683, US 6,080,250, US 2012/0193022, KR 10-1481450), but not the unique design of the instant application.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed December 30, 2021 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended and are persuasive in part.
As previously noted, Toyoda teaches a prior art device which essentially comprises the same elements as the claimed invention, and is capable of the same intended uses – Figure 8 of the prior art teaches the same label sensing & corrective rotation, and Figure 7 teaches the lack of rotation when it is not needed, and likewise, translation as needed.  The prior art teaches that the device may be used to correct 
Applicant’s assertion with regard to claim 10 that “Toyoda fails to disclose a single location where both defective alignment and normal alignment is determined” is not persuasive – the label is brought to a line extending between two sensors, and any attitude/posture/skew is determined to be defective or normal at said line.  The prior art teaches the same design for label skew sensors disposed in a cross-machine direction & means for corrective rotation as needed and thus meets the claimed invention.  Thus, claim 10 is still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745